Howell, J.
The plaintiff claims of the defendant a sum of money received by him as sheriff on an execution in the suit of Sadler v. Crawford. The defense is a general denial and the averments that the defendant was not the legal sheriff at the tíme, and that the sum recovered was in Confederate treasury notes.
There is an admission in the record that the defendant -was the ■sheriff at the date, January, 1862, when he recovered the money claimed, and as the necessities and interests of society required such *156an officer during tlie late war, his official acts must be recognized as legal.
Tho evidence does not sustain the other ground of defense. In November, eighteen hundred and sixty, the money was made by sheriff1 Norwood under an execution in the above named suit of Sadler v. Crawford, and on the second of January, 1862, he turned the writ and the money over to his successor, the defendant, who gave his reccip., as sheriff, for the amount in dollars, without qualification, as indeed, he could only have done. He is liable, therefore, for the money.
Judgment affirmed.